United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
              IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT                   August 28, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                             No. 05-10797
                           Summary Calendar



MARK J. WATSON,

                                      Plaintiff-Appellant,

versus

BANK OF AMERICA; EMPLOYMENT AND TRAINING ADMINISTRATION;
ESA WAGE AND HOUR DIVISION; U.S. CITIZENSHIP AND IMMIGRATION
SERVICE; U.S. IMMIGRATION AND CUSTOMS ENFORCEMENT; BUREAU OF
CONSULAR AFFAIRS,

                                      Defendants-Appellees.



                  -----------------------------------



                             No. 05-10798
                           Summary Calendar



MARK. J. WATSON,

                                      Plaintiff-Appellant,

versus

ELECTRONIC DATA SYSTEMS; EMPLOYMENT AND TRAINING ADMINISTRATION;
ESA WAGE AND HOUR DIVISION; U.S. CITIZENSHIP AND IMMIGRATION
SERVICE; U.S. IMMIGRATION AND CUSTOMS ENFORCEMENT; BUREAU OF
CONSULAR AFFAIRS,

                                      Defendants-Appellees.
                           No. 05-10797 c/w
                             No. 05-10798
                                  -2-

                         --------------------
            Appeals from the United States District Court
                  for the Northern District of Texas
                          USDC No. 3:05-CV-7
                         --------------------

Before DAVIS, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Mark J. Watson, a Tennessee resident, has filed a motion to

proceed in forma pauperis (IFP) on appeal, effectively

challenging the district court’s certification that his appeal is

not taken in good faith.    See Baugh v. Taylor, 117 F.3d 197, 199-

202 (5th Cir. 1997); 28 U.S.C. § 1915(a).     In the judgment that

Watson has appealed in No. 05-10797, the district court dismissed

his civil action as frivolous and for failure to state a claim,

pursuant to 28 U.S.C. § 1915(e)(2)(B)(i) and (ii).     Watson’s

action was purportedly filed pursuant to the Immigration and

Nationality Act (INA), 8 U.S.C. § 1182(n), and the Administrative

Procedure Act (APA), 5 U.S.C. § 701 et seq.      Watson had alleged

that a prospective employer, Bank of America (BOA), rejected his

job application, having conspired with federal agencies to hire

more “H-1B”** nonimmigrant workers, and he sought declaratory

relief stating that the H-1B program was “unlawful” and an

injunction revoking all H-1B labor certifications and removing

such workers from the country.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     **
          See 8 U.S.C. § 1101(a)(15)(H)(i)(b).
                            No. 05-10797 c/w
                              No. 05-10798
                                   -3-

     The district court correctly concluded that Watson failed to

state a claim upon which relief can be granted because he had no

private right of action under 8 U.S.C. § 1182(n)(5), which

reserves to the Attorney General the authority to raise such

claims as Watson’s in the court of appeals.     See Venkatraman v.

REI Systems, Inc., 417 F.3d 418, 422-24 (4th Cir. 2005); Biran v.

JP Morgan Chase & Co., No. 02 CIV. 5506(HHS) (S.D.N.Y. Sept. 12,

2002), 2002 WL 31040345 at **2-3; 8 U.S.C. § 1182(n)(5)(B)-(D).

     Watson is challenging a different district-court judgment in

No. 05-10798, a case in which he argued that his former employer,

Electronic Data Systems, terminated him improperly in favor of

H-1B nonimmigrant visa workers.     Insofar as he is challenging

this judgment, he had no private right of action in the first

instance under 8 U.S.C. § 1182(n), the subsection governing the

H-1B program and providing procedures for enforcing its

requirements.   See Louisiana Landmarks Soc’y, Inc. v. City of New

Orleans, 85 F.3d 1119, 1121, 1125 (5th Cir. 1996); Shah v. Wilco

Systems, Inc., 126 F. Supp. 2d 641, 647-48 (S.D. N.Y. 2000).

     It is ordered that leave to proceed IFP is denied and that

the appeal is dismissed as frivolous.     See Baugh, 117 F.3d at 202

& n.24; 5TH CIR. R. 42.2.

     Watson’s motion for production of transcripts at Government

expense, his motion to strike pleadings, his motion to expedite

the appeal, and his request for judicial notice are also denied.
                        No. 05-10797 c/w
                          No. 05-10798
                               -4-

     IFP MOTION DENIED; MOTION FOR PRODUCTION OF TRANSCRIPTS

DENIED; MOTION TO STRIKE DENIED; MOTION TO EXPEDITE DENIED;

REQUEST FOR JUDICIAL NOTICE DENIED; APPEAL DISMISSED AS

FRIVOLOUS.